
	
		II
		111th CONGRESS
		1st Session
		S. 1857
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Ms. Stabenow (for
			 herself, Mr. Voinovich,
			 Mrs. Hutchison, Mr. Brown, and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To establish national centers of excellence for the
		  treatment of depressive and bipolar disorders.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Establishing a Network of
			 Health-Advancing National Centers of Excellence for Depression Act of
			 2009 or the ENHANCED Act of 2009.
		2.Purposes;
			 goal
			(a)PurposeIt is the purpose of this Act to—
				(1)establish a national network of centers of
			 excellence for depressive disorders;
				(2)provide Federal financial assistance to
			 establish and support a National network of depression centers that provide for
			 university- and community-based delivery of evidence-based interventions,
			 innovative practices, and services to individuals with depressive disorders;
			 and
				(3)improve the standard of care and delivery
			 of evidence-based interventions, innovative practices, and services to
			 individuals with depressive disorders.
				(b)GoalIt
			 is the goal of this Act to—
				(1)increase the
			 number of individuals with depressive disorders who receive appropriate and
			 evidence-based treatment, through the implementation of multidisciplinary
			 research and clinical programs that use a recovery framework, standardize
			 diagnoses, treat individuals early and more effectively, and prevent
			 recurrences of depressive disorders; and
				(2)to establish a
			 national resource to develop and disseminate evidence-based interventions for
			 depressive disorders, provide public and professional education about
			 depressive disorders, and eradicate the stigma associated with depressive
			 disorders.
				3.Centers of
			 excellence for depressionSubpart 3 of part B of title V of the Public
			 Health Service Act (42 U.S.C. 290bb et seq.) is amended by inserting after
			 section 520A the following:
			
				520B.National
				Centers of Excellence for Depression
					(a)Depressive
				disorder definedIn this section, the term depressive
				disorder means a mental or brain disorder relating to depression,
				including major depression, bipolar disorder, and related mood
				disorders.
					(b)Grant
				program
						(1)In
				generalThe Secretary, acting through the Administrator, shall
				award grants on a competitive basis to eligible entities to establish national
				centers of excellence for depression (referred to in this section as
				centers of excellence), which shall engage in activities related
				to the treatment of depressive disorders.
						(2)Allocation of
				awardsIf the funds authorized under subsection (f) are
				appropriated in the amounts provided for under such subsection, the Secretary
				shall allocate such amounts so that—
							(A)not later than 1
				year after the date of enactment of the ENHANCED Act of 2009, not more than 20
				centers of excellence may be established; and
							(B)not later than
				September 30, 2016, not more than 30 centers of excellence may be
				established.
							(3)Grant
				period
							(A)In
				generalA grant awarded under this section shall be for a period
				of 5 years.
							(B)RenewalA
				grant awarded under subparagraph (A) may be renewed, on a competitive basis,
				for 1 additional 5-year period, at the discretion of the Secretary. In
				determining whether to renew a grant, the Secretary shall consider the report
				cards issued under subsection (e)(2).
							(4)Use of
				fundsGrant funds awarded under this subsection shall be used for
				the establishment and ongoing activities of the recipient of such funds.
						(5)Eligible
				entities
							(A)RequirementsTo
				be eligible to receive a grant under this section, an entity shall—
								(i)be an institution
				of higher education or a public or private nonprofit research institution;
				and
								(ii)submit an
				application to the Secretary at such time and in such manner as the Secretary
				may require, as described in subparagraph (B).
								(B)ApplicationAn
				application described in subparagraph (A)(ii) shall include—
								(i)evidence that
				such entity—
									(I)provides, or is
				capable of coordinating with other entities to provide, comprehensive medical
				services with a focus on mental health services and subspecialty expertise for
				depressive disorders;
									(II)collaborates
				with—
										(aa)other medical
				subspecialists to address co-occurring mental illnesses;
										(bb)community
				organizations; and
										(cc)other members of
				the network;
										(III)is capable of
				training health professionals about mental health; and
									(ii)such other
				information, as the Secretary may require.
								(C)PrioritiesIn
				awarding grants under this section, the Secretary shall give priority to
				eligible entities that meet 1 or more of the following criteria:
								(i)Demonstrated
				capacity and expertise to serve the targeted population.
								(ii)Existing
				infrastructure or expertise to provide appropriate, evidence-based and
				culturally competent services.
								(iii)A location in a
				geographic area with disproportionate numbers of underserved and at-risk
				populations in medically underserved areas and health professional shortage
				areas.
								(iv)A history of
				serving the population described in clause (iii).
								(v)Proposed
				innovative approaches for outreach to initiate or expand services.
								(vi)Use of the most
				up-to-date science, practices, and interventions available.
								(vii)Demonstrated
				coordination and collaboration, or having a viable plan to coordinate, with a
				community mental health center or other community mental health
				resources.
								(viii)Capacity to
				establish cooperative agreements with other community entities to provide
				social and human services to individuals with depressive disorders.
								(ix)Demonstrated
				potential for replication and dissemination of evidence-based research and
				practices.
								(6)Specialty
				centersOf the centers of excellence receiving a grant under this
				section, the Secretary may select 1 or more such centers to specialize
				in—
							(A)subspecialties
				such as prepartum and postpartum depression, traumatic stress disorder,
				suicidal tendency, bipolar disorder, and depression; and
							(B)providing mental
				health services to communities with problems of access, such as rural
				communities and economically depressed communities.
							(7)National
				coordinating center
							(A)In
				generalThe Secretary, acting through the Administrator, shall
				designate 1 recipient of a grant under this section to be the coordinating
				center of excellence for depression (referred to in this section as the
				coordinating center). The Secretary shall select such
				coordinating center on a competitive basis, based upon the demonstrated
				capacity of such center to perform the duties described in subparagraph
				(C).
							(B)ApplicationA
				center of excellence that has been awarded a grant under paragraph (1) may
				apply for designation as the coordinating center by submitting an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may require.
							(C)DutiesThe
				coordinating center shall—
								(i)develop,
				administer, and coordinate the network of centers of excellence under this
				section;
								(ii)oversee and
				coordinate the national database described in subsection (d);
								(iii)lead a strategy
				to disseminate the findings and activities of the centers of excellence through
				such database;
								(iv)serve as a
				liaison with the Administration, the National Registry of Evidence-based
				Programs and Practices of the Administration, and any Federal interagency or
				interagency forum on mental health; and
								(v)establish a
				common network infrastructure to advance services provided by the centers of
				excellence and demonstrate effectiveness in fostering a collaborative community
				among such centers for sharing knowledge and skills.
								(8)Matching
				fundsThe Secretary may not award a grant or contract under this
				section to an entity unless the entity agrees that it will make available
				(directly or through contributions from other public or private entities)
				non-Federal contributions toward the activities to be carried out under the
				grant or contract in an amount equal to $1 for each $5 of Federal funds
				provided under the grant or contract. Such non-Federal matching funds may be
				provided directly or through donations from public or private entities and may
				be in cash or in-kind, fairly evaluated, including plant, equipment, or
				services.
						(c)Activities of
				the centers of excellenceEach center of excellence shall carry
				out the following activities:
						(1)General
				activitiesEach center of excellence shall—
							(A)integrate basic,
				clinical, or health services interdisciplinary research and practice in the
				development of evidence-based interventions;
							(B)involve a broad
				cross-section of stakeholders, such as researchers, clinicians, consumers, and
				families of consumers, to develop innovative approaches to incorporate research
				and practice and advance evidence-based practices;
							(C)provide training
				and technical assistance to mental health professionals, and engage in and
				disseminate translational research with a focus on meeting the needs of
				individuals with depressive disorders;
							(D)facilitate the
				dissemination and communication of research findings and depressive
				disorder-related information from the institutions of higher education to the
				public; and
							(E)educate policy
				makers, employers, community leaders, and the general public about depressive
				disorders to reduce stigma and raise awareness of available treatments for such
				disorders.
							(2)Improved
				treatment standards, clinical guidelines, and diagnostic
				protocolsEach center of excellence shall collaborate with other
				centers of excellence in the network to—
							(A)develop and
				implement treatment standards, clinical guidelines, and protocols to improve
				the accuracy and timeliness of diagnosis of depressive disorders; and
							(B)develop and
				implement treatment standards that emphasize early intervention and treatment
				for, primary prevention and the prevention of recurrences of, and recovery
				from, depressive disorders.
							(3)Coordination
				and integration of physical, mental, and social careEach center
				of excellence shall—
							(A)incorporate
				principles of chronic care coordination and integration of services that
				address physical, mental, and social conditions in the treatment of depressive
				disorders;
							(B)foster
				communication with other providers attending to co-occurring physical health
				conditions such as cardiovascular, diabetes, cancer, and substance abuse
				disorders;
							(C)identify how
				treatment for depression interacts with such co-occurring illnesses to improve
				overall health outcomes;
							(D)leverage
				available community resources, develop and implement improved self-management
				programs, and, when appropriate, involve family and other providers of social
				support in the development and implementation of care plans; and
							(E)use electronic
				health records and telehealth technology to better coordinate and manage, and
				improve access to, care, as determined by the coordinating center.
							(4)Translational
				research through collaboration of centers of excellence and community-based
				organizationsEach center of excellence shall—
							(A)demonstrate
				effective use of a public-private partnership to foster collaborations among
				members of the network and community-based organizations such as community
				mental health centers and other social and human services providers;
							(B)expand
				multidisciplinary, translational, and patient-oriented research and treatment
				by fostering such collaborations; and
							(C)coordinate with
				accredited academic programs to provide ongoing opportunities, in academic and
				in community settings, for the professional and continuing education of mental
				health providers.
							(d)National
				database
						(1)In
				generalThe coordinating center shall establish and maintain a
				national, publicly available database to improve prevention programs,
				evidence-based interventions, and disease management programs for depressive
				disorders, using data collected from the centers of excellence, as described in
				paragraph (2).
						(2)Data
				collection
							(A)DataEach
				center of excellence shall submit data gathered at such center, as appropriate,
				to the coordinating center regarding—
								(i)the prevalence
				and incidence of depressive disorders;
								(ii)the health and
				social outcomes of individuals with depressive disorders;
								(iii)the
				effectiveness of interventions designed, tested, and evaluated;
								(iv)the progress in
				the prevention of, and recovery from, depressive disorders; and
								(v)the economic
				impact of the activities of such center.
								(B)Financial
				informationEach center of excellence shall provide to the
				coordinating center appropriately summarized financial information to enable
				the coordinating center to assess the efficiency and financial sustainability
				of such center.
							(3)Submission of
				data to the AdministratorThe coordinating center shall submit to
				the Administrator the data and financial information gathered under paragraph
				(2).
						(4)Publication
				using data from the databaseA center of excellence, or an
				individual affiliated with a center of excellence, may publish findings using
				the data described in paragraph (2)(A) only if such center submits such data to
				the coordinating center, as required under such paragraph.
						(e)Establishment
				of standards; report cards and recommendations; third party review
						(1)Establishment
				of standardsThe Secretary, acting through the Administrator,
				shall establish performance standards for—
							(A)each center of
				excellence; and
							(B)the network of
				centers of excellence as a whole.
							(2)Report
				cardsThe Secretary, acting through the Administrator,
				shall—
							(A)for each center
				of excellence, not later than 3 years after the date on which such center of
				excellence is established and annually thereafter, issue a report card to the
				coordinating center to rate the performance of such center of excellence;
				and
							(B)not later than 3
				years after the date on which the first grant is awarded under subsection
				(b)(1) and annually thereafter, issue a report card to Congress to rate the
				performance of the network of centers of excellence as a whole.
							(3)RecommendationsBased
				upon the report cards described in paragraph (1), the Secretary shall, not
				later than September 30, 2015—
							(A)make
				recommendations to the centers of excellence regarding improvements such
				centers shall make; and
							(B)make
				recommendations to Congress for expanding the centers of excellence to serve
				individuals with other types of mental disorders.
							(4)Third party
				reviewNot later than 3 years after the date on which the first
				grant is awarded under subsection (b)(1) and annually thereafter, the Secretary
				shall arrange for an independent third party to conduct an evaluation of the
				network of centers of excellence to ensure that such centers are meeting the
				goals of this section.
						(f)Authorization
				of appropriations
						(1)In
				generalTo carry out this section, there are authorized to be
				appropriated—
							(A)$100,000,000 for
				each of the fiscal years 2011 through 2015; and
							(B)$150,000,000 for
				each of the fiscal years 2016 through 2020.
							(2)Allocation of
				funds authorizedOf the amount appropriated under paragraph (1)
				for a fiscal year, the Secretary shall determine the allocation of each center
				of excellence receiving a grant under this section, but in no case may the
				allocation be more than $5,000,000, except that the Secretary may allocate not
				more than $10,000,000 to the coordinating
				center.
						.
		4.Sense of the
			 SenateIt is the sense of the
			 Senate that the knowledge and research developed by the centers of excellence
			 for depression established under section 520B of the Public Health Service Act
			 should be disseminated broadly within the medical community and the Federal
			 Government, particularly to agencies with an interest in mental health,
			 including other agencies within the Department of Health and Human Services and
			 the Departments of Justice, Defense, Labor, and Veterans Affairs.
		
